IN THE UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT
                  _______________

                    m 99-10757
                  Summary Calendar
                  _______________

             CHARLES R. CONNOR,

                                       Plaintiff-Appellant,

                       VERSUS

     UNITED STATES POSTAL SERVICE
                      and
          WILLIAM J. HENDERSON,
 Postmaster General, United States Postal Service,

                                       Defendants-Appellees.

           ******************
             CHARLIE R. CONNOR,

                                       Plaintiff-Appellant,

                       VERSUS

          WILLIAM J. HENDERSON,
 Postmaster General, United States Postal Service,

                                       Defendant-Appellee.
            _________________________

      Appeal from the United States District Court
          for the Northern District of Texas
                   (3:85-CV-517-T)
           _________________________
                  February 21, 2000
Before SMITH, BARKSDALE, and                            ell, 139 F.3d 452, 457 (5th Cir. 1998), cert.
  PARKER, Circuit Judges.                               denied, 525 U.S. 1102 (1999). “Where the
                                                        evidence can support findings either way, a
JERRY E. SMITH, Circuit Judge:*                         choice by the trial judge between two
                                                        permissible views of the weight of the
   Charles Connor, a former employee of the             evidence is not clearly erroneous. . . . A trial
United States Postal Service, appeals an                court’s decision to credit the testimony of one,
adverse judgment following a bench trial of his         two, or more witnesses, each of whom has
claims of unlawful employment discrimination            told a coherent, facially-plausible story that is
and retaliation under title VII of the Civil            not contradicted by extrinsic evidence, . . . can
Rights Act of 1964, 42 U.S.C. § 2000e-16(c),            virtually never be clear error.” Theriot v.
and the Age Discrimination in Employment                Parish of Jefferson, 185 F.3d 477, 490 (5th
Act (“ADEA”), 29 U.S.C. § 633a(c).1 He also             Cir. 1999), petition for cert. filed (Jan. 18,
appeals the holding that his claim of                   2000) (No. 99-1203).2
discrimination arising in 1980 was untimely.
Finding no error, we AFFIRM.                                                   II.
                                                           Although Connor alleges multiple episodes
                       I.                               of unlawful discrimination and retaliation dur-
   To succeed on a claim of unlawful                    ing his final decade of employment, he fails to
employment discrimination on the basis of race          show clear error in the district court’s factual
or age, or of unlawful retaliation for raising          findings. His bare assertion of statistical dis-
such claims, the employee must prove                    crepancy in the number of blacks in
improper motive. Where the employer has                 management is not enough to mandate a
offered a lawful explanation, the employee              finding of discrimination.3 Moreover, the
must establish that the asserted justification is       evidence presented by the Postal Service and
pretext that conceals an improper purpose.              contained in the record amply supports the
See St. Mary’s Honor Ctr. v. Hicks, 509 U.S.            conclusion that, throughout the term of Con-
502, 510-11 (1993) (title VII); Bauer v.                nor’s employment, the Postal Service was
Albemarle Corp., 169 F.3d 962, 966 (5th Cir.            motivated by ability to do the job, and not race
1999) (ADEA).
                                                           2
   We review only for clear error a factual                  Connor received a trial de novo to review the
conclusion that an employer did not engage in           similar conclusion of the Merit Systems Protection
unlawful discrimination. See Boehms v. Crow-            Board that the Postal Service did not engage in un-
                                                        lawful employment discrimination. See 5 U.S.C.
                                                        § 7703(c). Appellate review of the decisions of
                                                        that board and of the district court thus merge into
   *
      Pursuant to 5TH CIR. R. 47.5, the court has       a single inquirySSwhether the court made
determined that this opinion should not be              reasonable factual findings on the basis of all the
published and is not precedent except under the         evidence.
limited circumstances set forth in 5TH CIR.
                                                            3
Rawle 47.5.4.                                                    Cf. Walter v. Lone Star Gas Co., 977 F.2d
161 (5th Cir. 1992) (noting that “it is the unusual
       1
          Connor filed two actions that were            case in which statistics alone can support a finding
consolidated; we treat them as one.                     of intentional discrimination”).

                                                    2
or age.          For example, the Postal Service presented
              credible evidence that area manager Charles
              Flagg refused to recommend Connor for a pro-
              motion in July 1980 and again that September,
              on the ground that Connor was not performing
              productively,4 was not adequately supervising
              check cashing policies, and was having
              problems with financial audits. Moreover,
              Flagg actually recommended Connor for a
              promotion in November, after Connor’s MPD
              numbers and audit picture began to show
              improvement. That promotion, the court rea-
              sonably found, was denied only because Con-
              nor had failed during the interview to convey
              knowledge of his own station’s productivity or
              where his station stood with regard to
              performance goals, and could not articulate
              what goals he would have for the station to
              which he was seeking a promotion.

                 Thus, Connor was unaware of his own pro-
              ductivity numbers and did not know where he
              stood on his own budget. By contrast, the
              other candidates were familiar with their
              stations’ status and statistics. Among those
              receiving promotions include at least two other
              black supervisors, a fact that alone tends to
              negate any inference of discriminatory intent.5

                 The court was similarly reasonable in


                     4
                     For example, Flagg noted that Connor’s
              minutes-per-delivery performance was too high.
                 5
                   See Singh v. Shoney’s Inc., 64 F.3d 217, 219
              (5th Cir. 1995) (“Singh [a white female] failed to
              make out a prima facie case of racial
              discrimination on this record, because she was
              replaced by a white female.”); Nieto v. L&H
              Packing Co., 108 F.3d 621, 624 (5th Cir. 1997)
              (“While not outcome determinative, this fact [that
              a Hispanic employee is succeeded by another
              Hispanic] is certainly material to the question of
              discriminatory intent.”).

          3
finding that continued problems in Connor’s
job performance justified his poor evaluation in
1984 and the Postal Service’s 1987 and 1989
rulings regarding his requests for backpay. Fi-
nally, the testimony of William Skinner, the
psychiatrist who examined Connor in February
1990, supports the finding that the Postal Ser-
vice had deemed Connor no longer medically
able to perform his duties, and discharged him
for that reason.6 The rebuttal testimony of Dr.
Judy Cook was insufficient to preclude a rea-
sonable fact-finder from crediting Skinner’s
diagnosis.7

   Having reasonably reached these numerous
factual conclusions, the court did not commit
clear error in holding that Connor’s inability to
do the job, rather than race or age, motivated
the adverse employment actions.              The
judgment is AFFIRMED.




   6
     Specifically, Skinner diagnosed Connor with
a paranoid personality disorder and concluded that
Connor was very sensitive, had extreme distrust,
read hidden meanings into straightforward
communications, and used inflammatory phrases,
such as the “Four Horseman of the Apocalypse,”
when explaining his perception that there was a
conspiracy to harm him. The court was entitled
not only to give credence to the diagnosis that
Connor was unfit for duty, but also to discredit
Connor’s testimony accordingly.
   7
     We need not pass judgment on the merits of
the Postal Service’s ability determination, for “our
inquiry is not into the merits of the employer’s em-
ployment decisions but into the motives.” Wilson
v. Belmont Homes, Inc., 970 F.2d 53, 57 (5th Cir.
1992).

                                                       4